Case 2:18-cv-09228-CCC-JBC Document 91 Filed 04/10/19 Page 1 of 5 PageID: 2586




                                                              U.S. Department of Justice

_____________________________________________________________________________________________________________________


     United States Attorney’s Office                                   Civil Rights Division
     District of New Jersey                                            Housing and Civil Enforcement
                                                                       Section
     U.S. Mail:   970 Broad Street 7th Floor
                  Newark, New Jersey 07102                             U.S. Mail:   950 Pennsylvania Avenue, NW - G St.
     Telephone:   (973) 645-2700                                                    Washington, DC 20530
     Facsimile:   (973) 645-2702                                       Overnight:   1800 G Street, NW
                                                                                    Suite 7002
                                                                                    Washington, DC 20006
                                                                       Telephone:   (202) 514-4713
                                                                       Facsimile:   (202) 514-1116



                                                                       April 10, 2019
By ECF
The Honorable Claire C. Cecchi
United States District Judge
Martin Luther King, Jr. Federal
Building and Courthouse
50 Walnut Street
Newark, New Jersey 07101

        Re:       Ramapough Mountain Indians, Inc. v. Township of Mahwah
                  et al., Civil Action No. 2:18-cv-9228 (CCC) (JBC)

Dear Judge Cecchi:

       The United States respectfully requests that this Court deny defendant
Township of Mahwah’s (“Township”) April 8, 2019 letter request to strike the
Statement of Interest filed by the United States America in this matter. See ECF No.
86. The Township articulates no basis for the Court to grant the request. The
Statement of Interest (“Statement,” ECF No. 82) appropriately sets forth the United
States’ views on the proper interpretation of the Religious Land Use and
Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. §§ 2000cc-(a)(1) and (b)(1), is not
untimely, and does not prejudice the Township.

       The United States is authorized by 28 U.S.C. § 517 to file a statement of
interest “in any case in which it is interested.” Gross v. German Found. Indus.
Initiative, 456 F.3d 363, 384 (3d Cir. 2006). The United States—and the Department
of Justice as the agency charged with enforcement—has a strong interest in ensuring
Case 2:18-cv-09228-CCC-JBC Document 91 Filed 04/10/19 Page 2 of 5 PageID: 2587



the consistent and correct application of RLUIPA. 1 See 42 U.S.C. § 2000cc-2(f). 2 The
Township’s briefing reflects a misunderstanding of ripeness and of the substantial
burden and unequal terms provisions of RLUIPA. By way of example, the Township
asserts that an equal terms claim requires a showing of substantial burden and
suggests that plaintiffs may never raise a substantial burden claim when there is
additional land use process available. These incorrect assertions implicate the
United States’ interest in ensuring consistent application of RLUIPA across the
country. See Alvey v. Gualtieri, No. 15-cv-1861, 2016 WL 6071746, at *2 (M.D. Fla.
Oct. 17, 2016) (denying motion to strike United States’ statement of interest because
it was timely, not redundant, and provided the “valuable perspective” of the
Department of Justice). 3


1 The United States has frequently filed statements of interest to explain its views
on the proper interpretation of RLUIPA. See, e.g., Statement of Interest, Christian
Fellowship Ctrs. of NY, Inc. v. Vill. of Canton, No. 8:19-cv-00191, ECF No. 27
(N.D.N.Y. March 26, 2019), https://www.justice.gov/crt/case-document/statement-
interest-christian-fellowship-centers-ny-inc-v-village-canton-ny-ndny; Statement of
Interest, Garden State Islamic Ctr. v. City of Vineland, No. 17-cv-1209, ECF No. 15
(D.N.J. Sep. 5, 2017), https://www.justice.gov/crt/case-
document/file/994826/download; Statement of Interest, Congregation Etz Chaim v.
City of Los Angeles, No. 10-cv-01587 (C.D. Cal. Nov. 1, 2010),
https://www.justice.gov/sites/default/files/crt/legacy/2010/12/14/etzchaim_soi_11-1-
10.pdf.; Albanian Associated Fund v. Twp. of Wayne, No. 06-cv-3217, ECF No. 102-4
(D.N.J. July 19, 2007),
https://www.justice.gov/crt/about/hce/documents/albanian_brief.pdf.
2 Courts in this district routinely allow the government to file statements of interest
pursuant to Section 517, including in RLUIPA cases. See Garden State Islamic Ctr.
v. City of Vineland, 358 F. Supp. 3d 377, 379 (D.N.J. 2018) (considering the United
States’ statement of interest at the motion to dismiss stage of a RLUIPA case);
Druding v. Care Alts., Inc., 346 F. Supp. 3d 669, 677 (D.N.J. 2018) (considering
statement of interest filed pursuant to 28 U.S.C. § 517); Jaye v. Hoffman, No. 16-cv-
7771, 2017 WL 2951430, at *2 (D.N.J. July 10, 2017) (same), appeal dismissed, No.
17-2573, 2017 WL 7036524 (3d Cir. Nov. 7, 2017); Ali v. City of Newark, No. 15-cv-
8374, 2016 WL 3014401, at *2 (D.N.J. May 25, 2016) (same).
3 The Township objects to the Statement’s reliance on the allegations in the proposed
amended complaint. As set forth in the Statement, the United States takes no
position on whether the underlying allegations are true. Courts apply the standard
applicable to Rule 12(b)(6) motions to dismiss when considering futility arguments in
opposition to motions for leave to amend. Shane v. Fauver, 213 F. 3d 113, 115 (3d
Cir. 2000). That standard assumes that the allegations in the complaint are true.
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                          2
Case 2:18-cv-09228-CCC-JBC Document 91 Filed 04/10/19 Page 3 of 5 PageID: 2588



        Section 517 “contains no time limitation and does not require the Court’s
leave.” Karnoski v. Trump, No. 18-cv-51013, 2018 WL 4501484, at *2 (E.D. Mich.
Sept. 20, 2018); see also Gil v. Winn Dixie Stores, Inc., 242 F. Supp. 3d 1315, 1317
(S.D. Fla. 2017). 4 Courts have struck statements of interest on timeliness grounds
only when those statements “were filed egregiously late.” Creedle v. Gimenez, No. 17-
cv-22477, 2017 WL 5159602, at *3 (S.D. Fla. Nov. 7, 2017) (citation omitted); cf. LSP
Transmission Holdings, LLC v. Lange, 329 F. Supp. 3d 695, 703 (D. Minn. 2018)
(striking statement of interest filed “two and one-half months after briefing was
completed” but nonetheless reviewing the statement). Courts construe Section 517
broadly and routinely deny motions to strike a statement of interest “‘unless [they]
have no possible relation to the controversy and may cause prejudice to one of the
parties.’” Jaye, 2017 WL 2951430, at *2 (quoting Tonka Corp. v. Rose Art Indus., Inc.,
836 F. Supp. 200, 217 (D.N.J. 1993)); see also Newborn Bros. Co. v. Albion Eng’g Co.,
299 F.R.D. 90, 94 (D.N.J. 2014). In the rare instance when a court has stricken a
statement of interest as untimely, it has done so after a finding of prejudice. See U.S.
ex rel. Gudur v. Deloitte Consulting LLP, 512 F. Supp. 2d 920, 928-29 (S.D. Tex. 2007),
aff'd sub nom., No. 07-20414, 2008 WL 3244000 (5th Cir. Aug. 7, 2008). Here, the
United States filed its Statement shortly after the Ramapough filed their reply brief
and before the parties briefed discovery stay issues that further discussed the merits
of the Ramapough’s motion for leave to amend the complaint. The Township has
already presented its arguments in response to the Statement to the Court, see ECF
No. 84 at 5-20, and the United States does not oppose the Township’s request that
the Court consider those arguments. Accordingly, allowing the Statement would
cause no prejudice to the Township. See Jaye, 2017 WL 2951430, at *2.

       The cases cited by the Township afford no basis to strike the Statement. In
Gudor, a private action brought under the False Claims Act—a statute that requires
notification and service on the United States at the beginning of a case when a qui
tam action is filed, see 31 U.S.C. 3730(b)(2)—the United States sought to file a
statement of interest regarding summary judgement nearly three months after the
briefing was complete and after the court-ordered deadline for any submissions
related to the pending motion had expired. 512 F. Supp. 2d at 928-29. Notably, the
Court did not discuss or cite to Section 517. Similarly, in U.S. ex rel. Paulos v. Stryker
Corp., another False Claims Act case, the court granted a motion to strike a statement
of interest, only after noting that “[t]he Government had a lengthy opportunity to
consider whether to become involved in this suit, and opted not to do so.” No. 11-cv-
0041, 2013 WL 9557750, at *1 (W.D. Mo. May 28, 2013). There is no comparable

4 The Township twice cites “F.R.C.P. 29,” which governs stipulations in discovery, to
support an argument that the Statement is untimely. See Fed. R. Civ. P. 29. The
United States presumes that the Township meant to refer to Federal Rule of
Appellate Procedure 29, which provides for the filing of amicus briefs by the United
States in a Court of Appeals. See id. Section 517, not the Rules of Appellate
Procedure, governs the filing of a statement of interest in this District Court action.

                                            3
Case 2:18-cv-09228-CCC-JBC Document 91 Filed 04/10/19 Page 4 of 5 PageID: 2589



prejudice here because the Township has already provided itself with the opportunity
to offer the Court its views on the Statement in its 21-page brief opposing plaintiff’s
motion to lift the discovery stay. See ECF No. 84. 5

      For the foregoing reasons, the United States respectfully requests that the
Court deny the Township’s request to strike the Statement of Interest.


                                        Respectfully submitted,


                                        CRAIG CARPENITO
                                        United States Attorney
                                        District of New Jersey

                                 By:    /s/ Susan Millenky
                                        SUSAN MILLENKY
                                        Assistant United States Attorney

                                        /s/ Michael E. Campion
                                        MICHAEL E. CAMPION
                                        Chief, Civil Rights Unit
                                        Assistant United States Attorney

                                        District of New Jersey
                                        970 Broad Street, Suite 700
                                        Newark, NJ 07102
                                        Phone: (973) 297-2067
                                        Email: susan.millenky@usdoj.gov

                                        /s/ Noah D. Sacks
                                        ERIC S. DREIBAND
                                        Assistant Attorney General
                                        SAMEENA SHINA MAJEED
                                        Chief
                                        NOAH D. SACKS
                                        Trial Attorney


5   A non-government defendant in this action, the Ramapough Hunt & Polo Club
Association, Inc., has filed a “Notice of Intent to File a Motion to Strike the
Department of Justice’s March 18, 2019 Statement of Interest.” See ECF No. 88. The
United States respectfully notes that the Statement pertains only to the RLUIPA
claims at issue in this action, and that plaintiffs assert no RLUIPA claims against
the Ramapough Hunt & Polo Club.
                                          4
Case 2:18-cv-09228-CCC-JBC Document 91 Filed 04/10/19 Page 5 of 5 PageID: 2590



                                    United States Department of Justice
                                    Civil Rights Division
                                    Housing and Civil Enforcement Section
                                    950 Pennsylvania Ave., N.W.
                                    Northwestern Building, 7th Floor
                                    Washington, D.C. 20530
                                    Tel: (202) 514-4737
                                    Fax: (202) 514-1116
                                    noah.sacks@usdoj.gov

                                    Attorneys for the United States of America




                                      5
